As filed with the Securities and Exchange Commission on February 15, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2011 Date of reporting period:December 31, 2010 Item 1. Schedules of Investments. Coldstream Dividend Growth Fund Schedule of Investments December 31, 2010 (Unaudited) Shares COMMON STOCKS - 92.92% Value Aerospace Product and Parts Manufacturing - 5.23% Boeing Co. $ United Technologies Corp. Animal Slaughtering and Processing - 1.99% Hormel Foods Corp. Beverage Manufacturing - 4.78% Coca-Cola Co. PepsiCo, Inc. Communications Equipment Manufacturing - 1.98% Harris Corp. Computer and Peripheral Equipment Manufacturing - 2.82% International Business Machines Corp. Dairy Product Manufacturing - 1.86% H.J. Heinz Co. Depository Credit Intermediation - 3.03% JPMorgan Chase & Co. Grain and Oilseed Milling - 3.05% General Mills, Inc. Health and Personal Care Stores - 1.99% Walgreen Co. Insurance Carriers - 3.35% Aflac, Inc. Limited-Service Eating Places - 3.04% McDonald's Corp. Medical Equipment and Supplies Manufacturing - 7.32% 3M Co. Becton, Dickinson & Co. Medtronic, Inc. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing - 1.83% Northrop Grumman Corp. Nondepository Credit Intermediation - 2.06% American Express Co. Oil and Gas Extraction - 2.01% Marathon Oil Corp. Other General Merchandise Stores - 2.91% Wal-Mart Stores, Inc. Other General Purpose Machinery Manufacturing - 1.96% Illinois Tool Works, Inc. Petroleum and Coal Products Manufacturing - 5.09% Chevron Corp. ConocoPhillips Pharmaceutical and Medicine Manufacturing - 5.94% Abbott Laboratories Johnson & Johnson Rail Transportation - 6.03% CSX Corp. Norfolk Southern Corp. Securities and Commodity Contracts Intermediation and Brokerage - 1.98% BlackRock, Inc. Semiconductor and Other Electronic Component Manufacturing - 8.01% Intel Corp. Microchip Technology, Inc. Texas Instruments, Inc. Xilinx, Inc. Ship and Boat Building - 1.98% General Dynamics Corp. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 5.76% Clorox Co. Colgate Palmolive Co. Software Publishers - 3.00% Microsoft Corp. Tobacco Manufacturing - 3.92% Altria Group, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $27,736,614) Shares SHORT-TERM INVESTMENTS - 9.85% Value Fidelity Institutional Money Market Portfolio - Class I, 0.21% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $3,080,611) TOTAL INVESTMENTS IN SECURITIES(Cost $30,817,225) - 102.77% Liabilities in Excess of Other Assets - (2.77)% ) NET ASSETS - 100.00% $ (a) Rate shown is the 7-day yield as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not include tax adjustments. Summary of Fair Value Exposure at December 31, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that theFund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of December 31, 2010: Level 1 Level 2 Level 3 Total Equity Accommodation and Food Services $ $
